Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeals for reappraisement upon stipulation, reading as follows:
1. That the merchandise involved in the appeals for reappraisement enumerated in Schedule “A” annexed consists of rubber goods exported from Japan during 1960 manufactured by Kohkoku Chemical Industry Co., Ltd.
2. That the merchandise and the issues are the same in all material respects as those involved in Frank P. Low Co., Inc., For Account Uni Importuno Co. et al. v. United States, R.D. 10260, and that the record in the cited case may be incorporated in the record herein.
3. That the involved merchandise was entered or withdrawn from warehouse for consumption after February 27, 1958, and is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521).
4. On or about the dates of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely sold or offered for *374exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade to all purchasers in the principal markets of the country of exportation, such prices including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values.
5. The above-entitled appeals may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the rubber goods described in paragraph 1 of the stipulation and that such values are the invoice unit values.
As to all other merchandise, the appeals are dismissed, and judgment will issue accordingly.